               Case 19-18585-MAM             Doc 197       Filed 09/08/20       Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
IN RE:                                  CASE NO.: 19-18585-MAM
MERIDIAN MARINA & YACHT CLUB            Chapter 11
OF PALM CITY, LLC
Debtor.
______________________________/
     BALLOT AND DEADLINE FOR FILING BALLOT ACCEPTING OR REJECTING PLAN

TO HAVE YOUR VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT BY THE
DEADLINE INDICATED BELOW [AS SET PURSUANT TO LOCAL RULE 3018-1(B)]
The plan filed by Meridian Marina & Yacht Club of Palm City, LLC on July 27, 2020 can be confirmed by
the court and thereby made binding on you if it is accepted by the holders of two-thirds in amount and more
than one-half in number of claims in each class and the holders of two-thirds in amount of equity security
interests in each class voting on the plan. In the event the requisite acceptances are not obtained, the court
may nevertheless confirm the plan if the court finds that the plan accords fair and equitable treatment to the
class rejecting it.
This ballot is for creditor (insert name) Zimmer Construction Consultants, P.A. for the following type of claim
placed in the indicated class in the indicated amount:



      TYPE OF CLAIM                 CLASS IN PLAN                        AMOUNT OF CLAIM

                                                            $
    General Secured


                                            7
   General Unsecured                                       $14,229.96


                                                           Amount of Bond/debenture $
    Bond Holder


    Equity Security Holder                                 Number of Shares of Stock


The undersigned [Check One Box]                                        Accepts               Rejects
the plan for reorganization of the above-named debtor.
         Signed: /s/ Richard Zimmer
         Print Name: Zimmer Construction Consultants, P.A.
         Address: 129 NW 13th Street, Suite 20, Boca Raton, FL 33432
         Phone: 561.391.6917
         Date: September 8, 2020
                FILE THIS BALLOT ON OR BEFORE September 8, 2020
with: Clerk of Bankruptcy Court
          301 N. Miami Ave., Room 150, Miami, FL 33128
          299 E. Broward Blvd., Room 112, Ft. Lauderdale, FL 33301
          1515 North Flagler Drive, Room 801, West Palm Beach, FL 33401
         If you have more than one type of claim against this debtor, separate ballots must be filed
         and you should receive a ballot for each type of claim eligible to vote. Contact the plan
         proponent regarding incorrect or insufficient ballot(s).
LF-33 (rev. 10/10/14)
